DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least a part of the fluid passes a first housing hole”.  It is not clear what is meant by passing a hole.  It is not clear if the fluid passes by or bypasses the first housing hole, or if it passed through the first housing hole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wossner (US# 4671392).
	Wossner discloses all the limitations of the instant claims including; a cylinder having an inner tube 3 and an outer tube 1 filled with a fluid (co. 4, lines 26-27);  a housing (extension piece of rod unit 2) coupled to a lower end of a piston rod (cylindrical part of rod unit 2 extended through rod guide; col. 3, line 68 to col. 3, line 14) located inside of the inner tube 3 and forming a connection passage 6/7/8 therein;  a magnet member 21 provided inside the housing;  a plunger 13 and/or 16 moving by magnetic force of the magnet member (col. 3, lines 28-39);  a first piston valve 5 contacting the inner tube 3 of the cylinder and  coupled to an outside of the housing to divide a compression chamber 11 from a rebound chamber 10;  and a second piston valve 4 coupled to the housing;  wherein the magnet member 21 is configured to move the plunger 16 away from the magnet member by the magnetic force to open the connection passage such that at least a part of the fluid flowing toward the first piston valve 5 is bypassed to the second piston valve through the opened connection passage of the housing.  Col. 4, lines 51-65. 
 	Regarding claim 2, the connection passage is configured to be opened such that the at least a part of the fluid passes a first housing hole 8 opened and closed by the plunger 13 and a second housing hole 9 provided between the first piston valve 5 and the second piston valve 4, and when the plunger 13 is moved to a hard mode the plunger closes the connection passage so that the fluid passes through the first and second piston valves (col. 5, lines 23-36), and when the plunger is moved in a soft mode the plunger opens the connection passage so that the fluid passes through the second piston valve through the connection passage (col. 4, lines 51-65).  


    PNG
    media_image1.png
    588
    673
    media_image1.png
    Greyscale

 
	Regarding claim 5, an elastic member 14 supported by the magnet member (21 and the collar inside 2) at one end and configured to press downward the plunger 12 at the other end. 

 	Regarding claim 10, the second piston valve 4, in the state where the connection passage is opened, moves the fluid in the compression chamber 11 through the connection passage to the rebound chamber 10 during a compression stroke of the piston rod and moves the fluid in the rebound chamber through the connection passage to the compression chamber during a rebound stroke of the piston rod.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindeman (US# 2014/0116825) in view of Slusarczyk et al (US# 2016/0167474).
	Lindeman a damper including; a cylinder having an inner tube 2; a housing 31/32/36 coupled to a lower end of a piston rod 3 located inside of the inner tube 2 and forming a connection passage 60/61 therein;  a magnet member 33 provided inside the housing;  a plunger 37 moving by magnetic force of the magnet member [0079];  a first piston valve 7 contacting the inner tube 2 of the cylinder and  coupled to an outside of the housing 31/32/36 to divide a compression chamber 5a from a rebound chamber 5b;  and a second piston valve 44 coupled to the housing;  wherein the magnet member 33 is 
Regarding claim 4, Lindeman discloses a damping force variable shock absorber comprising: a cylinder having an inner tube 3 filled with a fluid: a housing 31/32/36 coupled to a lower end of a piston rod 3 located inside of the inner tube and forming a connection passage  60/61 therein: a magnet member 33 provided inside the housing: a plunger 37 moving by magnetic force of the magnet member [0079]: a first piston valve 7 contacting the inner tube of the cylinder and coupled to an outside of the housing 31/32/36 to divide a compression chamber 5a from a rebound chamber 5b; and a second piston valve 44 coupled the housing, wherein the connection passage 60/61 is configured such that at least a part of the fluid flowing toward the first piston valve 7 is bypassed to the second piston valve 44 by opening the connection passage of the housing, wherein the housing includes an upper housing 31/32 coupled to an inner surface of the piston rod 3 at an upper portion thereof and a lower housing 36 coupled to a lower portion of the upper housing, the lower housing provided with the first 7 and second 44 piston valves, wherein the lower housing includes a fastening body coupled to the upper housing and a valve guide provided with a guide hole and extending to a lower portion of the fastening body and fastening the first and second piston valves with a nut 70, and the first and second piston valves are 


    PNG
    media_image2.png
    917
    845
    media_image2.png
    Greyscale


	Regarding claim 6, wherein the plunger includes a plunger body, a plunger hole formed in the plunger body, a protrusion formed on an upper portion of the plunger body and configured to limit a horizontal movement of the elastic member, and a blocking portion protruding from a lower portion of 

    PNG
    media_image3.png
    619
    682
    media_image3.png
    Greyscale

Regarding claim 7, a stop ring 41 provided between the plunger 37 and the housing 36 for restricting the range of movement of the plunger by serving as a stopper. 
 	Regarding claim 8, the plunger hole is formed in the same direction as the vertical moving of the plunger body to be connected (via chamber 62) to an upper end of a guide hole formed at a lower portion of the housing 36.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
Regarding Wossner, Applicant argues that Wossner fails to disclose that the magnet member is configured to move the plunger away the magnet member to open the connection passage.  Please note the modified rejection and citations above.  Wossner has a mode where the plunger moves towards the magnet and a mode where the plunger moves away.  Note Col. 4, lines 51-65.  Applicant’s amendment has overcome the rejection in view of Nakano, however, a new grounds of rejection based on Lindeman
Is set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK